IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


 IN RE: ESTATE OF SOPHIA M.                   : No. 259 WAL 2018
 KRASINSKI, A/K/A SOPHIA KRASINSKI            :
 A/K/A SOFIA KRASINSKY, LATE OF               :
 MORRISDALE, (COOPER TOWNSHIP)                : Cross Petition for Allowance of Appeal
 CLEARFIELD COUNTY, PENNSYLVANIA              : from the Order of the Superior Court
 DECEASED ON 11/04/06                         :
                                              :
                                              :
 PETITION OF: SOPHIA KRASINSKI AND            :
 EDWARD KRASINSKI                             :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2018, the Cross Petition for Allowance of

Appeal is DENIED. The Application for Relief as to Cross Petition for Allowance of Appeal

is denied as moot.